R-54


        THE      A             NEY

                       OF%-EXAS

                       AUSTIN.TEXAS           '


                           Jan.28,1947

Hon. S. B. Whittenburg, President
Board of Regents
Texas State College for Wanea
c/o Amarillo Times
Amarillo, Texas                   Opinion No. V-54

                                   Re:   Local funds or institutional
                                         receipts, expenditure of for
                                         research purposes by Board
                                         of Regents of Texas State       .

                                         College for Women.

D~ear Sir:

         We acknowledge your letter of recent date wherein you
request an opinion of this Department concerning the following
submitted question:

          “Does the Board of Regents of the Texas State
     College for Women have authority to authorize ex-
     penditure of its local or general funds for research
     purposes?”

          Article 2654d, V.A.C.S., providing for the control of the
type of funds in question by the governing baard of State institutions
of higher learning provides in part as follows:

           “Sec. 1. The governing boards of. . . including
     . . . College of Industrial Arts . . ., may retain con-
     trol respectively of the following sums of money col-
     lected at each of said several institutions in carrying
     out the functions of an educational institution, such as
     funds collected from student fees of all kinds: charges
     for use of rooms and dormitories, receipts from meals,
     cafes and cafeterias, fees on deposit refundable to stu-
     dents under certain conditions; receipts from school
     athletic activities; income from student publications
     or other student activities; receipts from sale of pub-
     lication products and miscellaneous       supplies and
     equipment; students’ voluntary deposit of money with
     said school for safekeeping; all other fees and local
     institutional income of a strictly local nature arising
     out of and by virtue of the educational activities or
Hon. S. B. Whittenburg, Page 2                        Opinion No. V-54



      research or demonstration carried out by each and
      all of said several schools.
          ..
               . . .

           “Sec. 8a. No part of any of these funds shall
      ever be used to increase any salary beyond the sum
      fixed by the Legislature in the appropriations bill,
      and this law shall be subordinate and subservient to
      the biennial appropriation bill for the support of the
      several iaot@@ions herein mentioned;” (Underscor-
      WI -4

           Under Article 2624, as amended by Acts 1945, 49tb Leg-
islature, Ch. 156 and 171, pages 203 and 208, the name “College of
Industrial Arts” was changed to “‘Texas State College for Women.*

           Acts 1945, 49th Legislaturl), Gh. 377, Appropriations --
Educational Institutions, General Provisions, Subsection (3) at page
804, the Act appropriating institutional receipts, reads in part as
followa:
           ”
              . . . and all proceeds . , . irom f&es and any
      land all other receipts 8h&ll &ecome and are hereby
       appropriated as maiiit@aance or Contingent fund to
      be expended under the direction and with the approv-
       al of the governing board having jurisdiction.      Said
       governing boards are authorized to use out of the
      proceeds of said receipts and funds, in accordance
      with the provisions of this Act, such amounts as
       they shall deem necessary for the support, main-
       tenance, operation and improvement of said fnsti-
       tution. Any balances remaining to the credit of any
      of said institutional local funds at said institution or
      in the State treasury     at the end of any fiscal year
      are hereby reappropriated for the above mentioned
      purposes for the succeeding year,”

            The expenditure of local funds collected by institutions
of higher learnin is controllad by the provisions of Article 2654d
and Subsection (3‘3 of the General Provisions of the Appropriation
Bill, Ch. 377, Acts 1945, 49th Legislature.   Article 2654d, Section
1, providing that said governing boards may retain control of said
monies, and may use such amounts in carrying out the “function8
of an educational institution,’ also prohibits in Section 8a thereof,
their expenditure in any attempt to increase any salary beyond
the sum fixed by the Legislature,    Furthermore,    under the provi-
sions of the General Appropriation Bill, Ch. 377, the said govern-
ing boards are authorized to use said funds as they zhall deem
Hon. S. B. Whittenburg, Page 3                    Opinion No. V-54



necessary only for the “support, maintenance, operation and im-
provement of said institutions,” Thus, such control is made sub-
servient to the will of the Legislature as expressed in its biennial
appropriation bill, and the expenditure of local funds may only be
made for the benefit of the respective institutions.

           “Research” being the method commonly employed by
modern universities, institutions of higher learning, and scientific
foundations to increase the sum of human knowledge, we believe
that research activity in State educational institutions of higher
learning may be considered as one of the proper “functions of an
educational institution. and within the contemplation of the phrase
as used in Article 2654d, Section 1. Further, that an expenditure
from the local funds of said institution of higher learning for re-
search purposes is authorized under Chapter 377, Acts 1945, pro-
vided the expenditure is made for the benefit of the institution, and
is deemed necessary by the respective governing board for the
“operation and improvement” of said institution. However, the
said local funds may not be used to supplement or increase any
salary beyond the sum fixed by the Legislature in the Approprio-
tion Bill.

            In answer to your question, it is our opinion that under
present existing law, the Board of Regents of Texas State College
for Women has the authority to authorize expenditure of its local
institutional funds for research purposes beneficial to the institu-
tion, the governing board deeming same necessary for the opora-
tion and improvement of the college, and provided the expenditure
will not be used to increase any salary beyond a sum fixed by the
Legislature.
                              SUMMARY

          The Board of Regents of Texas State College for
     Women has authority to expend it:s local instirutrorzal
    funds, as defined in Article 2654d, Section 1, V.A~.C:S.;,
     for research purposes beneficial to the Ckllege, sub-
    ject to the prohibition set out in Section Ra, Article
     2654d, Acts 1933, 43rd Legislature, Ch. 221.
                                   Yours very truly,
APPROVED                     ATTORNEYGENERALOF             TEXAS




                                      Chester E. Ollison
OF   TEXAS

                              APPROVED - OPINION COMMITTEE
CEO:djm: sl                   BY * -BWB - CHAIRMAN